Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brendan B. Dix on 07/12/22.
The application has been amended as follows: 
1.) In claim 1, line 11 “wherein the fastener comprises at least one of” has been changed to --wherein the fastener comprises--.
REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	Independent claim 1 claims among others things “……………………where the fastener comprises a  cup having a stem engaged thereto, the stem being complementary to a recess positioned in the first face of the housing, such that the stem is selectively insertable into the recess for removably engaging the cup to the housing, the cup being resiliently compressible, wherein the cup is configured for compressing between the housing and the window for removably suctionally engaging the housing to the window: and a coupler engaged to a second face of the housing and being configured engaging the housing to the rearview mirror.” which is not taught or fairly suggested by the prior art of record.
Claims 3-10 depend on independent claim 1.
Independent claim 11 claims among others things “………………………………. a port engaged to the housing and being operationally engaged to the power module and the plurality of light emitting diodes; and a cord having a plug engaged to a first end thereof and a remote switch engaged to a second end thereof, the plug being complementary to the port, such that the plug is positioned for selective insertion into the port for operationally engaging the remote switch to the power module and the plurality of light emitting diodes, wherein the primary switch is configured for being selectively switched for engaging the power module to the plurality of light emitting diodes.”  which is not taught or fairly suggested by the prior art of record.
Claim 12 depends on independent claim 11.
Independent claim 13 claims among others things  “………………………..a port engaged to the housing and being operationally engaged to the power module and the plurality of light emitting diodes; and a cord having a plug engaged to a first end thereof and a remote switch engaged to a second end thereof, the plug being complementary to the port, such that the plug is positioned for selective insertion into the port for operationally engaging the remote switch to the power module and the plurality of light emitting diodes, wherein the primary switch is configured for being selectively switched for engaging the power module to the plurality of light emitting diodes, the remote switch comprising a remote button, the remote button being depressible, wherein the remote button is configured for being depressed a first time for engaging the power module to the plurality of light emitting diodes and for being depressed a second time for disengaging the power module from the plurality of light emitting diodes.” which is not taught or fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875